Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species 1, Figures 1-3, in the reply filed on July 28, 2022, is acknowledged.  Claim 51 was withdrawn by Applicant.  Claims 43-50 and 52 are also withdrawn by the Examiner as being non-elected, namely for being drawn to a housing case that has a circular cross-section as shown in Species 2 and 3.  Claims 33-42 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33  recites the limitation "the first opening and the second opening" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that Applicant amend the terms to first and second aperture.
The remaining dependent claims are rejected by virtue of their dependencies.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 33-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korean Patent No. KR 2000-0018193 (KR 193).

    PNG
    media_image1.png
    899
    506
    media_image1.png
    Greyscale


Regarding Claim 33:  KR 193 discloses a cradle for a fall arrest device, the cradle comprising: a first contact surface ring (See Annotated Fig. A) defining a first aperture (See Annotated Fig. A) and having a first diameter; a second contact surface ring (See Annotated Fig. A) defining a second aperture (See Annotated Fig. A) and having a second diameter different than the first diameter; and one or more links (See Annotated Fig. A) connecting the first contact surface ring to the second contact surface ring, wherein the cradle is configured to roll around an arcuate path about a rolling axis (See Annotated Fig. A) extending through the first opening and the second opening.
Regarding Claim 34:  KR 193 discloses a cradle of claim 33, wherein the rolling axis (See Annotated Fig. A) is inclined at an angle relative to a surface supporting the cradle.  Note, this claim recites intended use statements because the support surface is not a required limitation of the invention so reference thereto is intended use.
Regarding Claim 35:  KR 193 discloses a cradle of claim 33, wherein the arcuate path has a specific radius determined by the first diameter (See Rings of Annotated Fig. A) and the second diameter (See Rings of Annotated Fig. A).  Note, the arcuate path of Claim 33 is not positively claimed but rather is described in the functional use of the device where the arcuate path is determined by the structural elements of the rings, which KR 193 discloses. 
Regarding Claim 36:  KR 193 discloses a cradle of claim 33, further comprising one or more engagement formations (See Annotated Fig. A) on at least one of the first contact surface ring and the second contact surface ring, each of the one or more engagement formations configured for connecting to complementary engagement formations on a fall arrest device.
Regarding Claim 37:  KR 193 discloses a cradle of claim 37, wherein at least one of the one or more engagement formations (See Annotated Fig. A) is configured for snap-fit engagement with the fall arrest device.  Note that no additional structure is claimed here but rather recites that the engagement formations are merely configured for snap-fit engagement.  The snap-fit engagement is not positively claimed, rather only the engagement formations are claimed and the particular structure is not defined in this claim.
Regarding Claim 38:  KR 193 discloses a cradle of claim 37, wherein at least one of the one or more engagement formations (See Annotated Fig. A) is a fixing aperture (See Annotated Fig. A) configured to receive a mechanical fastener for securing the cradle relative to the fall arrest device.
Regarding Claim 39:  KR 193 discloses a cradle of claim 33, wherein the cradle comprises the fall arrest device (See Annotated Fig. A).
Regarding Claim 40:  KR 193 discloses a cradle of claim 39, wherein the fall arrest device is a self- retracting lanyard (70).
Regarding Claim 41:  KR 193 discloses a cradle of claim 39, wherein the fall arrest device (See Annotated Fig. A) rotates about the rolling axis (See Annotated Fig. A) with the cradle (See Annotated Fig. A).
Regarding Claim 42:  KR 193 discloses a cradle of claim 39, wherein the rolling axis (See Annotated Fig. A) is orientated in a same direction as a safety line (70) of the fall arrest device. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the references used in this rejection and those cited in the PTO-892, the following references are very relevant to the claimed invention:  US 9843852.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363. The examiner can normally be reached Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632